If I felt it could be correctly held that funds raised by taxation could be properly expended for advertising under the limitations fixed by Section 11, Article XII, Constitution of the State of Montana, I could agree with the conclusion of the majority opinion that the methods used and threatened to be used in accomplishing that specified purpose are themselves forbidden, *Page 228 
but I cannot agree that without disposition of that constitutional question the merits of this action can be disposed of as the majority opinion attempts to do, notwithstanding the reservation of the question which the majority opinion expresses. I am convinced that a correct determination of the action would require a holding that the purpose for which the funds were to be used was not and is not, a public purpose within the meaning of the provision of the Constitution cited. In my opinion advertising is not a "governmental purpose", which this Court by the cases of State ex rel. Mills v. Dixon et al., 66 Mont. 76,213 P. 227 and Stanley v. Jeffries, 86 Mont. 114, 284 P. 134, 70 A.L.R. 166, has held to be the meaning of the term "public purpose" as used in the Constitution.